DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
3.	Applicant’s amendments filed on June 09, 2022 have been entered. Claims 1 and 15 have been amended. Claims 1-20 are pending in this application, with claims 1 and 15 being independent.

Response to Arguments
4.	Applicant’s arguments, see page 7, filed June 09, 2022, with respect to the claim objections have been fully considered and are persuasive.  The amendments to the claims are sufficient to overcome the informalities of the previous claims; thus the objections to these claims have been withdrawn.

5.	Applicant's arguments filed on June 09, 2022, with respect to the 102 and 103 rejection have been fully considered but are moot in view of the new grounds of rejection. 
	Examiner notes that independent claims 1 and 15 have been amended to include new limitation. Examiner finds these limitations to be unpatentable as can be found in below detail action.
6.	On page 10 of Applicant's Remarks, the Applicant argues that the dependent claims are not taught by the prior art, insomuch as they depend from claims that are not taught by the prior art. Examiner respectfully disagrees with these arguments, for the reasons discussed below.



Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claims 1-6, 9-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Greenwood, (“Greenwood”) [US-2019/0162545-A1] in view of Fukushima et al., (“Fukushima”) [US-2019/0100245-A1]
Regarding claim 1, Greenwood discloses a control system for a vehicle (Greenwood- Fig. 1 shows a park assist system; ¶0005-0010, an augmented imaging system for displaying a target position of a vehicle), the control system comprising one or more controller (Fig. 2 shows a schematic representation of a vehicle incorporating a park assist controller for use in the park assist system shown in FIG. 1; ¶0046, The system may comprise a single control unit or electronic controller or alternatively different functions of the controller may be embodied in, or hosted in, different control units or controllers), the one or more controller comprising:
an electrical input arranged to receive image data from one or more imaging devices (Greenwood- ¶0025, receiving image data comprising an image including the target position; Figs. 1-2 and ¶0086, The central towing vehicle camera 8 is mounted in a central position at the rear of the towing vehicle 2; Fig. 4B and ¶0104, The processor 34 receives the image data from the central towing vehicle camera 8 [imaging devices] (BLOCK B1); Fig. 2 and ¶0105, The controller HMI 37 may optionally comprise input means 41 which can be operated by the user […]. The input means 41 could comprise a touch sensitive screen and/or a rotary dial), the image data indicative of an environment external to the vehicle (Greenwood- Fig. 6A shows a display image from a rear camera with a graphical overlay representing the target position of the trailer; ¶0025, receiving image data comprising an image including the target position; ¶0036, The target position may be a target position of a towed vehicle, such as a trailer. Alternatively, the target position may be a target position of a towing vehicle or a self-propelled vehicle [an environment external to the vehicle]);
a processor arranged to generate one or more graphical indicators (Greenwood- ¶0012-0013, The processor may be configured to: determine a target route for the vehicle […] and generate a target route indicator [generate one or more graphical indicators] in dependence on the target route […] The target route indicator may comprise one or more path lines [one or more graphical indicators] representing the target route of the vehicle. The one or more path lines may represent one or more of the following: a first path of a first wheel; a second path of a second wheel; and a centre path of a centreline of the vehicle; Fig. 4A and ¶0094, The beacon control unit 27 generates an image comprising the parking location indicator 26 (BLOCK A2)), each graphical indicator representing an extent of a projection from the vehicle into the environment external to the vehicle, wherein the extent of the projection is not visible in the image data (Greenwood- Fig. 1 shows field of view V1 [the environment external to the vehicle] of the rear camera; ¶0088, The coupling between the towing vehicle 2 and the towed vehicle 3 [an extent of a projection from the vehicle] is an articulated coupling; Fig. 6A shows the parking location indicator 26 [graphical indicator] representing the target position of the trailer [environment external to the vehicle]. The towed vehicle 3 [extent of the projection] is not visible in the image data of Fig. 6A); and
an electrical output arranged to output augmented image data comprising the image data and data indicative of the one or more graphical indicators representing the extent of the or each projection  of the vehicle into the environment external to the vehicle for display on a display device (Greenwood- Fig. 8 below shows the towed vehicle 3 representing the projection extent from the current position of the vehicle; ¶0137, the parking assist signal S1 may be output to a human machine interface (HMI), for example comprising a display screen or a head up display (HUD) [output augmented image data for display on a display device], to provide instructions or prompts to the driver of the host vehicle 102. The parking assist controller 104 is configured to determine the target position PTAR with reference to a parking location indicator 126 [image data and data indicative of the one or more graphical indicators] generated by the parking beacon 105; Fig. 26 and ¶0141 discloses a current position PCUR for the towed vehicle 303 [graphical indicator] as an augmented image 380 for output to the display screen 366; ¶0143, The controller HMI 137 may optionally comprise input means 141 which can be operated by the user to adjust the position of the target position indicator 139 within an image output to a display screen 138).

    PNG
    media_image1.png
    878
    1175
    media_image1.png
    Greyscale


Greenwood, however, fails to explicitly disclose one or more graphical indicators representing the extent of the or each projection from the current position of the vehicle into the environment external to the vehicle for display on a display device.
However, Fukushima discloses 
representing the extent of the or each projection from the current position of the vehicle into the environment external to the vehicle (Fukushima- Fig. 7 and ¶0077-0078, the trailer information setting screen G includes a first input column N1 on which an input result of a length A (for example, 163 mm) defined from the rear end of the towing vehicle 10 to the towing device 18 (connecting position between the towing vehicle 10 and the towed vehicle 12) is displayed […] the trailer information setting screen G includes a model image G1 which is an image imitating the rear portion of the towing vehicle 10 and the towed vehicle 12 and which enables the positions of the lengths A to C to be visually recognized).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Greenwood to incorporate the teachings of Fukushima, and apply the extent of the or each projection from the current position of the vehicle into Greenwood’s system for comprising the image data and data indicative of the one or more graphical indicators representing the extent of the or each projection from the current position of the vehicle into the environment external to the vehicle for display on a display device.
Doing so the towed vehicle may be easily imagined from the display image.

Regarding claim 2, Greenwood in view of Fukushima, discloses a control system according to claim 1, and further discloses wherein the projection is a moveable projection moveable between a retracted position and an extended position (Greenwood- Fig. 6B and ¶0106, The image 40 may show the position and/or size of the features, for example in an open state and/or a closed state; Fig. 12 and ¶0151, the ECU 253 can control the remote vehicle 250 forwards and backwards, either in a straight line or in a turning motion).

Regarding claim 3, Greenwood in view of Fukushima, discloses a control system according to claim 2, and further discloses wherein the graphical indicator is indicative of the extent of the moveable projection in one or both of the retracted position and the extended position (Greenwood- Fig. 6B and ¶0106, The image 40 may show the position and/or size of the features, for example in an open state and/or a closed state; Fig. 12 and ¶0151, the ECU 253 can control the remote vehicle 250 forwards and backwards, either in a straight line or in a turning motion; Fig. 26 and ¶0187, The target position indicator 339 in the present embodiment also comprises a door marker 342 and an electrical connector marker 343. The door marker 342 corresponds to a door 384 provided on the towed vehicle 303).

Regarding claim 4, Greenwood in view of Fukushima, discloses a control system according to claim 2, and further discloses wherein the moveable projection is an aperture closing member for closing an aperture of the vehicle in the retracted position (Greenwood- ¶0096, features representing the position of a lowered tailgate or a side door; Fig. 6B shows “Door 1 Open”; ¶0106, The image 40 may show the position and/or size of the features, for example in an open state and/or a closed state [the retracted position]; Fig. 25 shows door 384 as an aperture closing member).

Regarding claim 5, Greenwood in view of Fukushima, discloses a control system according to claim 1, and further discloses wherein:
the electrical input is arranged to receive distance data indicative of a distance between the vehicle and an object in the environment external to the vehicle (Greenwood- ¶0099, The processor 34 comprises image processing means for analysing image data generated by the towing vehicle cameras 8, 9, 10 and the trailer camera(s) 15; ¶0164, calculating a distance between the camera 315 and the terrain reference pattern 355 [a distance between the vehicle and an object]; ¶0199, wireless communication between the dock control unit 392 and the parking beacon 305 may determine a separation distance. If the separation distance exceeds a predetermined threshold, the dock control unit 392 may generate an alert; ¶0207, the distance from the beacon 305 to the towed vehicle 303 may thereby be determined); and
the processing means is arranged generate at least one of the one or more graphical indicators indicative of the distance between the extent of the projection and the object (Greenwood- ¶0099, The processor 34 comprises image processing means for analysing image data generated by the towing vehicle cameras 8, 9, 10 and the trailer camera(s) 15; ¶0161, the terrain reference pattern 365 [graphical indicators] may comprise a plurality of regular or irregular geometric shapes, such as lines, curves, polygons (triangles, squares, pentagons, hexagons, etc.), circles or ellipses. The geometric shapes may have predetermined dimensions and may be arranged in a predetermined configuration, for example at a known distance apart from each other; ¶0164, calculating a distance between the camera 315 and the terrain reference pattern 355 [the distance between the extent of the projection and the object]).

Regarding claim 6, Greenwood in view of Fukushima, discloses a control system according to claim 5, and further discloses wherein the processing means is arranged to generate the one or more graphical indicators having one or more attributes indicative of the distance between the extent of the projection and the object (Greenwood- ¶0093, The beacon control unit 27 controls the energization of the light source 29 and the orientation of the mirror 30 to form the parking location indicator 26. By changing the orientation of the mirror 30, the parking location indicator 26 is projected onto the ground to provide a visual representation of the target position PTAR. The light path 31 projected by the parking beacon 5 may, for example, be controlled to define a side of the target position PTAR. The mirror 30 may be controlled to highlight one or more features, for example the extremities of the target position PTAR. As outlined above, the parking beacon 5 may generate more than one light path 31 of light. For example, the parking beacon 5 may emit two (2) light paths 31 of visible light suitable for representing adjacent or opposing boundaries of the target position PTAR. The light paths 31 could both be the same colour of light (same wavelength), or may be different colours of light (different wavelength) to differentiate between different features.).

Regarding claim 9, Greenwood in view of Fukushima, discloses a control system according to claim 6, and further discloses wherein the one or more attributes comprise one or more of a transparency or a colour associated with the graphical indicator (Greenwood- Fig. 29 shows an unique pattern of target 388; ¶0204, The targets 388 could optionally be coloured, for example comprising a coloured reflective lens).

Regarding claim 10, Greenwood in view of Fukushima, discloses a control system according to claim 1, and further discloses wherein the graphical indicator is arranged generally perpendicular to at least one indication of a path of the vehicle (Greenwood- Fig. 6A shows the visible representation of the parking location indicator 26 is arranged generally perpendicular to the first pivot axis X1 representing the path of the vehicle).

Regarding claim 11, Greenwood in view of Fukushima, discloses a system for a vehicle (Greenwood- Fig. 1 shows a park assist system; ¶0005-0010, an augmented imaging system for displaying a target position of a vehicle), comprising:
a control system according to claim 1 (Greenwood- FIG. 2 shows a schematic representation of a vehicle incorporating a park assist controller for use in the park assist system shown in FIG. 1; Fig. 2 shows parking assist controller 4; ¶0099, The parking assist controller 4 provided in the towing vehicle 2 comprises an electronic control unit (ECU) 33 having an electronic processor 34 and a memory 35, as shown schematically in FIG. 2.);
one or more imaging devices for outputting image data to the control system (Greenwood- FIG. Fig. 2 and ¶0098-0099, The parking beacon 5 may optionally comprise a camera for transmitting image data to the parking assist controller 4 […] The processor 34 comprises image processing means for analysing image data generated by the towing vehicle cameras 8, 9, 10 and the trailer camera(s) 15); and
a display device for outputting thereon augmented image data from the control system (Greenwood- ¶0010, The augmented imaging system may comprise a display device for displaying the augmented image; ¶0035, The augmented image may be transmitted to a remote device for displaying the augmented image. The remote device may comprise a display screen. The remote device may, for example, be a cellular telephone, a tablet computer or a personal computing device, such as a laptop).

Regarding claim 12, Greenwood in view of Fukushima, discloses the system of claim 11, and further discloses comprising one or more sensing devices for determining a distance to an object in an environment of the vehicle (Greenwood- ¶0017, The one or more image sensors may be provided in a parking beacon or the vehicle; ¶0098, The parking beacon 5 may optionally comprise means for sensing the towed vehicle 3, such as a proximity sensor, to provide feedback to the parking assist controller 4.) and outputting distance data indicative thereof to the control system (Greenwood- ¶0184, The beacon control unit 327 is configured to output image data captured by the beacon camera 368 to the display screen 366. The beacon control unit 327 is configured to augment the image data from the beacon camera 368 with a parking location indicator 326 and optionally also a graphical representation of a target route R; ¶0199, wireless communication between the dock control unit 392 and the parking beacon 305 may determine a separation distance. If the separation distance exceeds a predetermined threshold, the dock control unit 392 may generate an alert; ¶0207, the distance from the beacon 305 to the towed vehicle 303 may thereby be determined).

Regarding claim 13, Greenwood in view of Fukushima, discloses the system of claim 12, and further discloses wherein the one or more sensing devices comprise at least one selected from the group consisting of: ultrasonic devices, radar devices and imaging devices (Greenwood- ¶0098, The parking beacon 5 [sensing devices] may optionally comprise means for sensing the towed vehicle 3, such as a proximity sensor […] The parking beacon 5 may optionally comprise a camera for transmitting image data to the parking assist controller 4; ¶0139, The processor 134 may be configured also to receive data from other sensors disposed on the host vehicle 102. The processor 134 may, for example, receive data from one or more of the following: ultrasonic sensors, radar systems 113A, 1138 and Lidar sensors).

Regarding claim 14, Greenwood in view of Fukushima, discloses a vehicle comprising a control system according to claim 1 (Greenwood- Figs. 2, 9, 11 show a schematic representation of a vehicle incorporating a park assist controller for use in the park assist system; ¶0084, the parking assist system 1 comprises a parking assist controller 4; ¶0089, The parking assist controller 4 is configured to control the towing vehicle 2 to assist maneuvering of the towing vehicle 2 and the towed vehicle 3. The parking assist controller 4 is operative selectively to control the towing vehicle 2 to maneuver the combination of the towing vehicle 2 and the towed vehicle 3 to position the towed vehicle 3 (and optionally also the towing vehicle 2) in a predetermined target position PTAR.)

The method of claims 15-16, 19 are similar in scope to the functions performed by the system of claims 1 and 5, 10 and therefore claims 15-16, 19 are rejected under the same rationale.

Regarding claim 20, Greenwood in view of Fukushima, discloses computer software stored on a tangible, non-transitory computer-readable medium which, when executed by a computer, is arranged to perform a method according to claim 15 (Greenwood- ¶0045, the present invention there is provided a non-transitory computer-readable medium having a set of instructions stored therein which, when executed, cause a processor to perform the method).

9.	Claims 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Greenwood in view of Fukushima, further in view of Ohshima et al., (“Ohshima”) [US-2010/0070139-A1]
Regarding claim 7, Greenwood in view of Fukushima, discloses a control system according to claim 6, and further discloses wherein the processing means is arranged to selectively indicate one or more of a plurality of predetermined regions, each region being associated with a respective projection (Greenwood- Fig. 6B and ¶0106 disclose the different door markers 42 suggesting a plurality of predetermined regions, each regions of “Door 1 Open” or “Door 2 Open” being associated with a respective projection of Door 1 or Door 2).
The prior art, however, fails to explicitly disclose one or more of a plurality of predetermined regions based at least in part on the distance between the extent of the projection and the object.
However, Ohshima discloses 
one or more of a plurality of predetermined regions based at least in part on the distance between the extent of the projection and the object (Ohshima- Fig. 17 shows predetermined different distances r1, r2, and r3 rearward from the rear end of the vehicle; ¶0145, As shown in FIG. 17, the indicator guide line DL which is superimposed on the image of the rear view RV includes a plurality of guide lines DL0 to DL3 of which lengths are approximately vehicle width and two guide lines DLs which extend rearward from the rear end of the vehicle. The guide line DL0 is displayed at a position at a predetermined distance r0 rearward from a rear end portion of the vehicle in a state where a backdoor or a tailgate of the vehicle is open. The guide lines DL1, DL2, and DL3 are displayed at positions at predetermined different distances r1, r2, and r3 rearward from the rear end of the vehicle, respectively).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Greenwood/Fukushima to incorporate the teachings of Ohshima, and apply the predetermined distance r0 rearward from a rear end portion of the vehicle into Greenwood to selectively indicate one or more of a plurality of predetermined regions, each region being associated with a respective projection, based at least in part on the distance between the extent of the projection and the object.
Doing so would provide a vehicle maneuver assistance device which appropriately assists the maneuver operation of the operator, and thereby able to increase the convenience.

Regarding claim 8, Greenwood in view of Fukushima and Ohshima, discloses a control system according to claim 7, and further discloses wherein the selective indication comprises a highlighting applied to a portion of the image data corresponding to the one or more of the plurality of predetermined regions (Ohshima- Fig. 8B shows rear view; Fig. 10A-B shows rear view (RV) with one or more of the plurality of predetermined regions; Figs. 9C-D and ¶0128, the image (S) representing the combination of the left and right side views SV or only the left side view SV is displayed and highlighted as the display mode indication image IP).

The method of claims 17-18 are similar in scope to the functions performed by the system of claims 7-8 and therefore claims 17-18 are rejected under the same rationale.


Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is (571)272-5330. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL LE/Primary Examiner, Art Unit 2619